

117 HR 4255 IH: Furthering Advanced and Inclusive Research for Crash Tests Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4255IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Bilirakis (for himself, Ms. Castor of Florida, and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Comptroller General of the United States to conduct a study on the processes used by the National Highway Traffic Safety Administration for studying and deploying crash test dummies, and for other purposes.1.Short titleThis Act may be cited as the Furthering Advanced and Inclusive Research for Crash Tests Act or the FAIR Crash Tests Act. 2.GAO report on crash dummies(a)In generalNot later than one year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—(1)examines—(A)the processes used by the National Highway Traffic Safety Administration (referred to in this section as the Administration) for studying and deploying crash test dummies;(B)(i)the types of crash test dummies used by the Administration as of the date of enactment of this Act; (ii)the seating positions in which those crash test dummies are tested; and(iii)whether the seating position affects disparities in motor vehicle safety outcomes based on demographic characteristics, including sex, and, if so, how the seating position affects those disparities;(C)the biofidelic crash test dummies that are available in the global and domestic marketplace that reflect the physical and demographic characteristics of the driving public in the United States, including—(i)females;(ii)the elderly;(iii)young adults;(iv)children; and(v)individuals of differing body weights;(D)how the Administration determines whether to study and deploy new biofidelic crash test dummies, including the biofidelic crash test dummies examined under subparagraph (C), and the timelines by which the Administration conducts the work of making those determinations and studying and deploying new biofidelic crash test dummies;(E)challenges the Administration faces in studying and deploying new crash test dummies; and(F)how the practices of the Administration with respect to crash test dummies compare to other programs that test vehicles and report results to the public, including the European New Car Assessment Programme;(2)evaluates potential improvements to the processes described in paragraph (1) that could reduce disparities in motor vehicle safety outcomes based on demographic characteristics, including sex;(3)analyzes the potential use of computer simulation techniques, as a supplement to physical crash tests, to conduct virtual simulations of vehicle crash tests in order to evaluate predicted motor vehicle safety outcomes based on the different physical and demographic characteristics of motor vehicle occupants; and(4)includes, as applicable, any assessments or recommendations relating to crash test dummies that are relevant to reducing disparities in motor vehicle safety outcomes based on demographic characteristics, including sex.(b)Interim report from the AdministrationNot later than 90 days after the date of enactment of this Act, the Administrator of the Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—(1)identifies—(A)the types of crash test dummies used by the Administration as of the date of enactment of this Act with respect to—(i)the New Car Assessment Program of the Administration; and(ii)testing relating to Federal Motor Vehicle Safety Standards;(B) how each type of crash test dummy identified under subparagraph (A) is tested with respect to seating position; and(C)any crash test dummies that the Administration is actively evaluating for future use—(i)in the New Car Assessment Program of the Administration; or (ii)for testing relating to Federal Motor Vehicle Safety Standards;(2)explains—(A)the plans of the Administration, including the expected timelines, for putting any crash test dummies identified under paragraph (1)(C) to use as described in that paragraph;(B)any challenges to putting those crash test dummies to use; and(C)the potential use of computer simulation techniques, as a supplement to physical crash tests, to conduct virtual simulations of vehicle crash tests in order to evaluate predicted motor vehicle safety outcomes based on the different physical and demographic characteristics of motor vehicle occupants; and(3)provides policy recommendations for reducing disparities in motor vehicle safety testing and outcomes based on demographic characteristics, including sex. 